No opinion. Judgment mod¡fiedj s0 as to charge the lienors found to be entitled to the fund with only one half of the expenses 0f the reference, and judgment directed agajnst the National Bank of Lebanon for the 0ther half, and, as so modified, affirmed, without costs against the bank, but with one bill of costs and disbursements, except for printing the record, >” favor of the Ajax Lead Coating Company, M- Goodwin & Co., Audley Clark Company, and jfeai & Rrinker Company against John V. Lind-berg and the National Bridge Works, and without costs against the N. Ryan Company. Settle order before Mr. Justice THOMAS. See, also, 146 App. Div. 605, 131 N. Y. Supp. 125.